              Case 2:18-cr-00422-SMB Document 644 Filed 06/20/19 Page 1 of 2




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   pcambria@lglaw.com
     Erin E. McCampbell (NY 4480166, admitted pro hac vice)
 3   emccampbell@lglaw.com
     LIPSITZ GREEN SCIME CAMBRIA LLP
 4
     42 Delaware Avenue, Suite 120
 5   Buffalo, New York 14202
     Telephone: (716) 849-1333
 6   Facsimile: (716) 855-1580
 7
     Attorneys for Defendant Michael Lacey
 8
                             IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
     United States of America,                         NO. CR-18-00422-PHX-SPL (BSB)
11

12                        Plaintiff,                   NOTICE OF WAIVER OF PERSONAL
     vs.                                               APPEARANCE AT STATUS
13                                                     CONFERENCE
     Michael Lacey
14

15                      Defendants.

16

17

18
            The defendant, Michael Lacey, by and through his undersigned attorney, hereby provides
19
     notice that he waives his right to be personally present at the upcoming status conference set for
20
     June 24, 2019. See Rule 43(b)(3), Federal Rules of Criminal Procedure.
21

22
            RESPECTFULLY SUBMITTED this 20th day of June, 2019
23

24                                                /s/    Paul J. Cambria, Jr.
25                                                LIPSITZ GREEN SCIME CAMBRIA LLP
                                                  Attorneys for Defendant Michael Lacey
26

27

28
              Case 2:18-cr-00422-SMB Document 644 Filed 06/20/19 Page 2 of 2




 1                                     CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on this 20th day of June 2019, I electronically transmitted a PDF version
 4   of this document to the Clerk of the Court by filing with the CM/EMF system and understand a
 5   copy of the filing will be emailed to the attorneys of record.
 6

 7   By: /s/ Rachel Skrzypek
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      2
